Citation Nr: 1709004	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to September 25, 2015 for hepatitis C.  
  
2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy. 

3.  Entitlement to a rating in excess of 30 percent prior to May 23, 2014 and in excess of 70 percent thereafter for major depressive disorder.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Manila, the Republic of the Philippines.  

In a January 2016, the RO increased the Veteran's hepatitis C disability rating to 100 percent, effective September 25, 2015.  Inasmuch as a higher rating is available for hepatitis C prior to September 25, 2015, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for hepatitis C prior to September 25, 2015 remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In May 2011, the Veteran testified during a Board video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.     

In February 2014, the Board remanded the case for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of entitlement to a compensable rating for erectile dysfunction has been raised by the record in a November 2013 Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an initial rating in excess of 10 percent prior to September 25, 2015 for hepatitis C, entitlement to a rating in excess of 30 percent prior to May 23, 2014 and in excess of 70 percent thereafter for major depressive disorder, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

From the date of award of service connection, October 24, 2005, the Veteran's right lower extremity radiculopathy has been manifested by subjective complaints of pain, numbness, tingling; intermittent diminished reflexes; and intermittent sensory disturbances; without muscle atrophy.


CONCLUSION OF LAW

The criteria for a 20 percent, but no higher, for right lower extremity radiculopathy are met, effective October 24, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Pertinent Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. 
§ 4.3. 

As in the instant case, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.   Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's right lower extremity radiculopathy is rated under Diagnostic Code 8520.  Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve (e.g. the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) is rated 80 percent disabling.  Id. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.   Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.
	
In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in VAs Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

III.  Analysis 

The Veteran generally contends that a higher rating is warranted for right lower extremity radiculopathy.  He reports "a sharp pain . . . in [his] lower right leg."  See May 2011 Hearing Transcript at 5-6.  

During a June 2006 VA examination for lower back condition, the Veteran reported numbness and pain in his legs.  The examiner observed negative straight leg raising test on the right.  Sensory deficit of right dorsal foot and right lateral foot was noted. Motor weakness of right foot extension and great toe extension were noted, both rated at 4/5.  The examiner remarked that the most likely peripheral nerve affected was the deep peroneal nerve.  

A January 2007 VA treatment record noted that upon neurologic examination, motor function was rated at 4/5 proximally in lower extremities, bilaterally.  Sensation was impaired in dermatomes, bilaterally, with decreased sensation.  Deep tendon reflexes were rated at 2+ "throughout."  Straight leg raising test was positive on the right.  The treating physician noted that the test "produced sharp pain into right medial malleolus with raise of 20-30 degrees."   

A March 20, 2009 VA treatment record stated that the straight leg raising test on the right leg was rated at 10 and that reflexes were intact in lower extremities.  There was radicular pain distribution in sciatic nerve distribution on straight leg raising on the right side.  

On June 1, 2009, the Veteran underwent an electromyogram (EMG) and nerve conduction study.  Upon physical inspection, no atrophy was observed.  Sensory function was "decreased diffusedly in the right leg in non-dermatomal distribution."  Motor strength was rated at 3.5/5 in bilateral lower extremities due to pain inhibition, although no focal weakness was identified at this time.  Sensory nerve condition of the right lower extremity revealed normal sural peak latency and amplitudes.  Motor nerve conduction studies revealed right tibial and peroneal distal latency, amplitude, and conduction velocity within reference ranges.  The examiner noted that monopolar needle electrode examination was limited due to "pain and anxiety."  The examiner concluded "[n]ormal insertional activity without abnormal spontaneous activity at rest at all muscles tested."  Based on these findings, the examiner found that there was "[n]o electrodiagnostic evidence of ongoing lumbar radiculopathy" or "peripheral neuropathy." 

An April 2010 VA fee-based examiner noted the Veteran's report of weakness of the leg and foot and that his low back pain travels to the right leg.  On physical examination, the examiner found no evidence of radiating pain on movement.  There was negative straight leg raising on the right, and there was no muscle atrophy present in the limbs.  The examiner further found that there was active motion of the metatarsophalangeal joint of the great toes, bilaterally, and there was no functional limitation of standing and walking.  Examination of the right lower peripheral pulses revealed femoral pulse 2+, popliteal pulse 2+, dorsalis pedis pulse 2+, and posterior tibial pulse 2+.  Neurological examination of the lower extremities revealed motor and sensory function within normal limits.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The examiner noted that peripheral nerve involvement was "not evidence during examination."  Based on these findings, the examiner concluded that "there is no diagnosis [of right lower extremity radiculopathy] because there is no pathology to render a diagnosis."  

In September 2015, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination for peripheral nerves conditions.  The examiner noted the Veteran's report his lower extremity pain has been progressing and is constant with an average severity of "9-10/10 by pain analog scale."  The Veteran also reported "intermittent shooting pain from the back to the lower extremities," as well as "tingling sensation on both legs."  Numbness in both legs was also reported.  The Veteran reported that he took Ibuprofen, Aleve, and Cyclobenzaprine to relieve the pain.  He has also had episodes of "swelling and cramping."  The examiner found "mild" symptoms of paresthesias and/or dysesthesias as well as numbness on the right lower extremity.  On muscle strength testing, the Veteran's right knee extension was rated at 5/5, right ankle plantar flexion was rated at 5/5, and right ankle dorsiflexion was rated at 4/5.  There was no evidence of muscle atrophy.   Reflex examination of the right knee revealed 2+.  The right ankle was 1+.  On sensory examination, findings were normal for the right thigh/knee and decreased for right lower leg/ankle and right foot/toes.   The examiner abnormal gait due to back pain and radiculopathy.  The examiner found that sciatic nerve of the right lower extremity resulted in incomplete paralysis, which was mild.  He indicated normal findings for external popliteal, musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, and external cutaneous, and ilio-inguianl nerves of the right lower extremity. 

After considering the foregoing evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an initial rating of 20 percent, but no higher, for his right lower extremity radiculopathy.  The evidence of record documents pain, intermittent sensory deficits and intermittent diminished reflexes in his right lower extremity.  Sensation examination was found to be diminished or decreased in the June 2006 VA examination (finding sensory deficit of right dorsal foot and lateral foot), January 2007 VA treatment record (finding that sensation was "impaired in dermatomes, bilaterally, with decreased sensation"), June 1, 2009 EMG and nerve conduction study, (finding that sensory function was "decreased diffusedly in the right leg"), and September 2015 DBQ examination (finding decreased sensation for right lower leg/ankle and right foot/toes).  Further, the record reveals intermittent motor weakness of the right lower extremity.  During the June 2006 VA examination, motor weakness of the right foot and right great toe extension noted and were rated at 4/5 at the time.  The January 2007 VA treating physician rated motor function of the right lower extremity at 4/5, although deep tendon reflexes were rated at 2+ at the time.  The June 1, 2009 EMG and nerve conduction study documents that motor strength was rated at 3.5/5 in bilateral lower extremities due to pain inhibition.  In addition, during the September 2015 DBQ examination, on muscle strength testing, the Veteran's right ankle dorsiflexion was rated at 4/5, with reflex examination of the right ankle revealing 1+.  The Board notes that, while the April 2010 VA examiner noted that "there [was] no diagnosis [of right lower extremity radiculopathy] because there is no pathology to render a diagnosis," the September 2015 DBQ examiner concluded that, based on objective testing and findings, the Veteran's sciatic nerve of the right lower extremity resulted in incomplete paralysis.  Indeed, the September 2015 DBQ examiner found "abnormal gait due to . . . radiculopathy" at the time of the examination.  Further, the March 20, 2009 VA treatment record notes "radicular pain distribution" in sciatic nerve on the right side.  Therefore, in light of the documented pain, sensory deficits and diminished reflexes in his right lower extremity, the Board finds that the Veteran's symptoms more nearly approximate a 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  As the evidence shows that the Veteran's symptoms have been consistent throughout the course of the appeal, the Board finds that the appropriate effective date for the 20 percent rating is the date of award of service connection, October 24, 2005.  

Nevertheless, a higher rating is not warranted as the evidence does not indicate muscle atrophy, complete paralysis, or other findings indicating more severe symptomatology.  In this regard, muscle atrophy was not found on objective examination or alleged by the Veteran.  

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code referable to nerves.  In this regard, the clinical evidence of record indicated that peroneal nerve of the right side may be affected, see June 2006 VA examination report.  However, this nerve is associated with the Veteran's right lower extremity, and assigning a separate rating for impairment of other nerves of the Veteran's right lower extremity is not warranted as such would constitute pyramiding given the commonality of symptoms.  38 C.F.R. § 4.14.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of nerves is not warranted.  Further, there are no other symptoms outside of the previously discussed neurological impairments; therefore, the Board finds that no other Diagnostic Codes are potentially applicable.

The Board has reviewed and considered the Veteran's statements regarding the severity of his right lower extremity radiculopathy.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning his symptoms when assigning the current 20 percent ratings from the date of award of service connection.  

The Board has considered whether staged ratings under Fenderson are appropriate for the Veteran's service-connected right lower extremity radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The rating criteria under Diagnostic Code 8520 contemplate the Veteran's symptoms, to include feelings of weakness and numbness in his right lower extremity and resulting complications.  There are no additional symptoms of his right lower extremity radiculopathy that is not addressed by the rating schedule.  Furthermore, as discussed previously, there is a higher schedular rating for right lower extremity radiculopathy.  To that end, nothing in the record indicates the Veteran has experienced muscle atrophy or complete paralysis during the pertinent appeal period.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected right lower extremity radiculopathy.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In conclusion, an initial 20 percent rating, but no higher, is warranted for the Veteran's service-connected right lower extremity radiculopathy, effective October 24, 2005.  The Board, however, finds that the preponderance of the evidence is against a rating in excess of 20 percent for the appeal period.  In denying higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Hepatitis C

During the course of the appeal, the Veteran has identified pertinent records relevant to a disability determination from the U.S. Postal Office (Post Office), his previous place of employment.  Of record is an October 2007 letter from the Office of Personnel Management (OPM), received by VA in May 2011, notifying the Veteran that, "[i]n reviewing [his] medical records," he was "found . . . to be disabled for [his] position as a Mailhandler due to hepatitis."  

In the February 2014 remand, the Board specifically pointed out the October 2007 letter and instructed the RO to obtain all available clinical records used to support any Post Office disability determinations.  Other than the RO's December 2014 correspondence, requesting the Veteran to furnish the actual copies of these records, but without informing him of sufficient information for a meaningful search of these records, it is unclear as to what efforts the RO has undertaken to obtain the requested records pursuant to the February 2014 remand.  Given the relevance of these records, on remand, the RO should undertake all reasonable efforts to obtain them.  If any portion of the requested records from the Post Office or other entities have been destroyed or are otherwise unavailable, the RO should issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159 (e).  See Stegall v. West, 11 Vet. App. 268 (1998).

Remaining claims

With regard to the remaining claims, a March 2015 rating decision increased the Veteran's major depressive disorder disability rating to 70 percent, effective May 23, 2014, and denied entitlement to a TDIU.  In February 2016, the Veteran filed a statement that can reasonably be construed as a notice of disagreement as to these matters.  To date, the RO has not yet issued a statement of the case with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   Consequently, these matters must be remanded to the RO for the issuance of a statement of the case.  The Board emphasizes that to obtain appellate review of any issue not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2016).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to these matters. 
 
While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to a rating in excess of 30 percent prior to May 23, 2014 and in excess of 70 percent thereafter for major depressive disorder and entitlement to a TDIU. Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

3.  Contact any appropriate source to obtain all available records related to the Veteran's Post Office disability determination(s), including any administrative decision(s) and all underlying medical records for the decision(s).  All reasonable attempts should be made to obtain such records.  If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





Department of Veterans Affairs


